Title: To James Madison from Henry Foxall, 10 October 1812 (Abstract)
From: Foxall, Henry
To: Madison, James


10 October 1812, “Spring Hill, near Geo. Town.” “Sence I had the Honour of Speaking to you on the Subject of the Situation of the poor unfortunate John Ryan, now in Buffaloe Jail I have endevoured to Obtain some evidence of what I then communicated to you respecting the time he came to this country, the place where he landed, and as fare as could be obtained, of his Carrecter and conduct, sence he landed in America.” Encloses letters to prove that Ryan “was not settled in canada, nor has no wife, nor family there.” Expresses his belief that Ryan “came to this country with the most pure Intentions, of filling up any Sittuation Providence might place him in, as a good and faithful Citizen.”
